DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1-5,7-12, and 14-19 has been entered.

Allowable Subject Matter
Claims 1-5,7-12, and 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant discloses an inventive concept where in a system that includes a first blockchain peer and one or more second blockchain peers. The first blockchain peer is configured to perform one or more of determine a received chaincode execution request needs to be offloaded, generate a chaincode transaction for offloaded execution, endorse an execution result that corresponds to the offloaded chaincode transaction execution, and update a reputation. A permissioned blockchain network is coupled to the first blockchain peer, and includes the one or more second blockchain peers. The one or more second blockchain peers are configured to perform one or more of receive the chaincode transaction for offloaded execution, submit bids to execute the offloaded chaincode transaction, and execute the offloaded chaincode transaction in response to the first blockchain peer selects a bid from a second blockchain peer. Applicant’s inventive concept is novel and innovative in the sense that it generate an encrypted chaincode transaction package for offloaded execution where the encrypted chaincode transaction package includes an encrypted copy of the chaincode to be executed and encrypted data to be processed via execution of the copy of the chaincode; transmit the encrypted chaincode transaction package to a second blockchain peer. None of the prior of record teach the inventive concept disclose by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FIRMIN BACKER whose telephone number is (571)272-1519.  The examiner can normally be reached on Monday- Thursday 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FIRMIN BACKER/Supervisory Patent Examiner, Art Unit 3685